DETAILED ACTION
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/22.
Claims 8-10 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa (WO Pub. No. 2008/117581) in view of Coon (US Pat. No. 3,456,262).
Regarding claim 1, Kamikawa discloses an interlocking block capable of attachment to other interlocking blocks (Figs. 2 and 1), comprising: a bottom structure (Fig. 2, item 41);
a spring biased upper structure pivotally connected to the bottom structure so that the upper structure is biased against the bottom structure (Fig. 2 and see Fig. 3, item 5 and page 7, 2nd paragraph of machine translation; disclosing a “leaf spring 5”); the upper structure having an array of extruded studs on the top surface thereof (Fig. 2, item 61; also see page 9, 3rd full paragraph of machine translation).  It is noted that Kamikawa does not specifically disclose that the bottom structure having a first set elongated strips disposed across an upper surface to cooperate with a second set of elongated strips that extend across a bottom surface of the upper structure.  However, Kamikawa clearly discloses a clamping block (Fig. 2). In addition, Coon discloses a similar clamping mechanism wherein that the bottom structure having a first set elongated strips disposed across an upper surface to cooperate with a second set of elongated strips that extend across a bottom surface of the upper structure (Fig. 2, items 16).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kamikawa to make the bottom structure have a first set elongated strips disposed across an upper surface to cooperate with a second set of elongated strips that extend across a bottom surface of the upper structure as taught by Coon because doing so would be use of a known technique (using strips on the top and bottom of the clamping jaws) to improve a similar product (a toy block clamping device) in the same way (using strips on the top and bottom of the clamping jaws of the toy block clamping structure to allow the jaws to clamp to other objects “without damage” – see Coon: col. 1, lines 28-31).
Regarding claim 2, the combined Kamikawa and Coon disclose a connector section that
extends across an underside of the upper structure and includes two spaced openings to mount a leaf spring (Kamikawa: Fig. 5; noting items 33 on each side, and Fig. 3, item 5).  It is noted that the combined Kamikawa and Coon do not specifically disclose the use of a torsion spring (noting Kamikawa, on page 7, 2nd paragraph of machine translation, calls it a “leaf spring”, but looking at the shape in Fig. 3, item 5, it very well could be a “torsion spring”).  However, regarding using a torsion spring over a leaf spring, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976).   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact form of the spring would not be significant: that is, the spring would bias one end closed regardless of its exact form.
	 Regarding claim 3, the combined Kamikawa and Coon disclose a spring mounting section
disposed on the upper surface of the bottom structure (Kamikawa: Fig. 3, proximate item 44).
Regarding claims 4 and 12, the combined Kamikawa and Coon disclose that the two spaced openings of the connector section receive first and second ends of the leaf spring secured within the spring mounting section (Kamikawa: Fig. 3, item 5 and Fig. 2, item 431, noting applicant appears to refer to the torsion spring and pivot bar as one structure, see applicant’s spec, par. [0039] and Fig. 4, items 46, 44, and 42; so that the pivot bar and leaf spring of Kamikawa can be considered one structure).  It is noted that the combined Kamikawa and Coon do not specifically disclose the use of a torsion spring (noting Kamikawa, on page 7, 2nd paragraph of machine translation, calls it a “leaf spring”, but looking at the shape in Fig. 3, item 5, it very well could be a “torsion spring”).  However, regarding using a torsion spring over a leaf spring or the leaf spring being secured with the first and second end, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976).   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact form of the spring would not be significant: that is, the spring would bias one end closed regardless of its exact form and its exact attachment locations.
Regarding claims 5 and 13, the combined Kamikawa and Coon disclose that the spring of the spring mounting section biases the first section against the bottom structure (Kamikawa: Fig. 2) so that the first set of elongated strips cooperate with the second series of elongated strips that extend across the top surface of the bottom structure (Coon: Fig. 3, items 16 that is proximate item 21).
Regarding claims 6 and 14, the combined Kamikawa and Coon disclose that the interlocking block includes a gap between the upper surface of the bottom structure and the bottom surface of the upper structure (Coon: Fig. 3, noting the gap forward or in front of items 16) to easily slip onto and capture a piece of cardboard or other paper materials (Coon: Fig. 3; noting this is functionally possible given the structure).
Regarding claims 7 and 15, the combined Kamikawa and Coon disclose that the interlocking block includes a cylindrical opening extending within the bottom structure to be used to connect the interlocking block to another interlocking block (Kamikawa: Fig. 3, noting without clarification as to the actual structure items 412 or 422 fulfill this limitation; and see Fig. 10 for engagement with another block).
Regarding claim 11, Kamikawa discloses an interlocking block capable of attachment to other interlocking blocks (Figs. 2 and 1), comprising: a bottom structure (Fig. 2, item 41); including a spring mounting section disposed on a upper surface of the bottom structure (Fig. 3, item 44, item 5 being the spring);  a spring biased upper structure pivotally connected to the bottom structure so that the upper structure is biased against the bottom structure (Fig. 2 and see Fig. 3, item 5 and page 7, 2nd paragraph of machine translation; disclosing a “leaf spring 5”); the upper structure having an array of extruded studs on the top surface thereof (Fig. 2, item 61; also see page 9, 3rd full paragraph of machine translation), a connector section that extends across an underside of the upper structure and includes two spaced openings (Fig. 5; noting items 33 on each side); and a spring to bias the upper structure against the bottom structure (Fig. 3, item 5 and page 7, 2nd paragraph of machine translation; disclosing a “leaf spring 5”).  It is noted that Kamikawa does not specifically disclose that the bottom structure having a first set elongated strips disposed across an upper surface to cooperate with a second set of elongated strips that extend across a bottom surface of the upper structure.  However, Kamikawa clearly discloses a clamping block (Fig. 2). In addition, Coon discloses a similar clamping mechanism wherein that the bottom structure having a first set elongated strips disposed across an upper surface to cooperate with a second set of elongated strips that extend across a bottom surface of the upper structure (Fig. 2, items 16).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kimikawa to make the bottom structure have a first set elongated strips disposed across an upper surface to cooperate with a second set of elongated strips that extend across a bottom surface of the upper structure as taught by Coon because doing so would be use of a known technique (using strips on the top and bottom of the clamping jaws) to improve a similar product (a toy block clamping device) in the same way (using strips on the top and bottom of the clamping jaws of the toy block clamping structure to allow the jaws to clamp to other objects “without damage” – see Coon: col. 1, lines 28-31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/25/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711